FRIENDLY, Circuit Judge,
concurring that the complaint should be dismissed:
I agree that the complaint here should be dismissed. This is not on the ground that plaintiff’s case lacks merit, although it doubtless does, but because it should not be in the courts at all. The sole point at issue is whether federal funds devoted to remedying the educational problems of poor children in Glen Cove, Long Island, should be channeled through plaintiff NCEOC, “a community action agency”, or directly to defendant GCD, a day care center, as HEW has directed. What we have here, as the majority recognizes, is simply a power struggle between two arms of the State of New York. There is no occasion for a federal court to step in as referee, and established ■ principles require that it should not.
In Sierra Club v. Morton, 405 U.S. 727, 733, 92 S.Ct. 1361, 1365, 31 L.Ed.2d 636 (1972), the Supreme Court summarized its decisions in Association of Data Processing Service Organizations, Inc. v. Camp, 397 U.S. 150, 90 S.Ct. 827, 25 L.Ed.2d 184 (1970), and Barlow v. Collins, 397 U.S. 159, 90 S.Ct. 832, 25 L.Ed.2d 192 (1970), as having ruled “that, persons had standing to obtain judicial review of federal agency action under *405§ 10 of the APA where they had alleged that the challenged action had caused them ‘injury in fact’ and where the alleged injury was to an interest ‘arguably within the zone of interests to be protected or regulated’ by the statutes that the agencies were claimed to have violated.” Here there is no “injury in fact” in an economic sense; no one suggests that if HEW’s order were to be set aside, NCEOC could retain a penny of the federal grant it wants to have restored. The case thus differs totally from that of the private contractor debarred from bidding on government contracts, Gonzalez v. Freeman, 118 U.S.App.D.C. 180, 334 F.2d 570 (1964), or injured by an allegedly unlawful award to another, Scanwell Laboratories, Inc. v. Shaffer, 137 U.S.App.D.C. 371, 424 F.2d 859 (1970). The district court found injury in fact in an impairment of NCEOC’s “planning and administrative function” — which means, I suppose, that it can spend less without the grant than with it. This seems to me to be going further than the cases .require or than good sense justifies. Similarly I do not think Congress’ direction that orderly procedures be established with respect to ■ the denial or termination of community action grants brought community action agencies “within the zone of interests to be protected or regulated.” The primary interest of Congress lay in the persons to be benefitted by the programs, not in those who were to administer them. If, as Professor Davis argues, “The only problems about standing should be what interests deserve protection against injury, and what should be enough to constitute an injury”, and “Whether interests deserve legal protection depends upon whether they are sufficiently significant and whether good policy calls for protecting them or for denying them protection,” Administrative Law Treatise, § 22.00-3 at 722 (1970 Supp.), I perceive no basis here for answering the two latter questions in the affirmative. The courts have enough to do in discharging their manifold new duties of monitoring the welfare state’s treatment of its citizens, without taking on the additional chore of deciding disputes solely concerned with selecting which government agency is to spend the money.
Perhaps, as Professor Davis also suggests, id. at 722-23, the issue in a case like this can better b.e dealt with under other rubrics than standing. “The courts,” he writes, “should avoid taking over functions of government that are committed to executives or administrators through the law of scope of review, not through the law of standing.” As regards this case I would add “the law of unreviewability,” 5 U.S.C. § 701(a). Admittedly, 42 U.S.C. § 2944 prescribes only administrative procedures and stops short of judicial review. This, of course, would not be fatal, in view of the growing use of nonstatutory review and judicial recognition of the “presumption of judicial review,” see Jaffe, Judicial Control of Administrative Action 336-53 (1965). The “presumption,” however, may be rebutted by the nature of the administrative action at issue, the provision of judicial review in closely related sections of the same statute, or other considerations. While the inconsequential nature of the administrative action here at issue argues against the presumption, there is a still stronger indication that Congress did not mean to bring the courts into this area. The Community Action Program and the Adult Education Program were enacted in the same statute, P.L. 88-452, 78 Stat. 508 (1964), the Community Action Program being authorized by Part A and the Adult Education Program by Part B of Title II. Section 217, 78 Stat. 522, contained a provision for judicial review of administrative actions with respect to state adult education plans now found in 20 U.S.C. § 1207. There was no corresponding provision in regard to community action programs. Even the provision, now 42 U.S.C. § 2944, directing the prescription of administrative procedures was not enacted until the Economic Opportunity Act Amendments of 1967, 81 Stat. 715. Nothing in the legislative history *406of those amendments indicates that, in directing the establishment of these procedures, a new feature introduced by the Senate bill, Congress had any thought of bringing the courts on the scene with respect to grants to community action programs, as it had done from the start with respect to adult education. See Conference Report No. 1012, 90th Cong. 1st Sess., in 2 U.S.Code Cong. & Admin. News, p'p. 2571, 2798-99 (1967). While the presence of a statutory review provision for one type of administrative action does not automatically bar judicial review of a closely related type, see Abbott Laboratories, Inc. v. Gardner, 387 U.S. 136, 139-48, 87 S.Ct. 1507, 18 L.Ed.2d 681 (1967), it raises a question requiring reasoned answer — in the Abbott Laboratories case nine pages of the U.S. Reports — rather than silent rejection. In Arizona State Department of Public Welfare v. HEW, 449 F.2d 456, 462-64 (9 Cir. 1971), (Duniway, J.), cert. denied, 405 U.S. 919, 92 S.Ct. 945, 30 L.Ed.2d 789 (1972), the court held that the action of Congress in affording a state a right to review of an HEW determination that its public assistance plan failed to conform to federal requirements, 42 U.S.C. § 1316(a)(5) implicitly negated a right to review by beneficiaries although the grant of jurisdiction in another section 1316(a)(3) was “unqualified.”
Here there is every reason to suppose that Congress meant to go no further than it specifically said. It could hardly have wished the administering agencies to fritter away their energies and money1 in judicial controversies like this. If it were considering the matter today, it would scarcely wish to create this whole new class of litigation for courts to which it has confided so many more important tasks. Cases of this sort create special problems arising from the fact that grants usually are on an annual basis; judges must either give priority to such cases to the detriment of others or risk that appellate decision will come only when the grant is about to expire.2 If the issue whether action like this is reviewable were more debatable than I think it to be, a lower federal court should take the path that will avoid an influx of new and unwanted business until Congress or higher judicial authority dictates the contrary. As said in Kuhl v. Hampton, 451 F.2d 340, 342 (8 Cir. 1971):
The federal courts are courts of limited jurisdiction created to adjudicate legal causes within their jurisdiction and Were not established to mediate any and all types of complaints and alleged wrongs; and they certainly were not established to operate the administrative agencies of government. >
The plaints of federal judges about excessive burdens'are likely to fall on rather deaf ears when we needlessly open the door to disputes between governmental or nonprofit agencies as to which one should get federal funds. Many of our wounds are truly self-inflicted. Apparently we simply cannot bear to forego any opportunity to preserve the imposition of the supposed omniscience of federal judges on what we think to be the ignorance or bias of dedicated and experienced administrators, no matter how rarely the opportunity may be exercised, how little the value or how great the costs. For answer the majority summons up the spectre of funding on a racially discriminatory basis; I suspect the courts will not lack sufficient resourcefulness to be able to deal with such a case under 28 U.S.C. § 1343(3) or otherwise when and if it should arise.
*407Even if this were an appropriate case for nonstatutory review, the plaintiff must show a basis for district court jurisdiction and in this also it has failed. The complaint said only “Jurisdiction of this court is conferred by 5 U.S.C. 702, et seq., and 28 U.S.C. Section 1391(e).” Even if we charitably read the reference to 28 U.S.C. § 1391(e), a venue section, as implicating 28 U.S.C. § 1361 which it implements, neither reference is sufficient.
To be sure, the Supreme Court still has not passed on the claim that § 10 of the Administrative Procedure Act, 5 U.S.C. § 702, is an independent grant of jurisdiction, and there continues to be a conflict between and perhaps within some circuits on the point. However, in Aguayo v. Richardson, 473 F.2d 1090, 1101-02 (2 Cir. 1973), after full discussion, we declined to rely on § 10 as an independent grant of jurisdiction. I know of no subsequent development that would dictate a change, see Note, Jurisdiction to Review Federal Administrative Action; District Court or Court of Appeals, 88 Harv.L.Rev. 980, 981-82 n. 13 (1975), and apparently the majority likewise does not.
My brothers place district court jurisdiction rather on 28 U.S.C. § 1361. While our decisions on the scope of that statute may not be wholly consistent, we have never read it as covering a case like the present where NCEOC is seeking not a further hearing, as in Feliciano v. Laird, 426 F.2d 424 (2 Cir. 1970), but an order requiring HEW to exercise its discretion otherwise than it has done. The words “in the nature of mandamus” in § 1361 do mean something, very likely what the Supreme Court had said only four years before the statute was passed, Panama Canal Co. v. Grace Line Co., Inc., 356 U.S. 309, 317-18, 78 S.Ct. 752, 2 L.Ed.2d 788 (1958). The Senate Report stated that “The purpose of the amendments is to provide specifically that the jurisdiction conferred on the district courts by the bill is limited to compelling a Government official or agency to perform a duty owed to the plaintiff or to make a decision, but not to direct or influence the exercise of discretion of the officer or agency in the making of the decision.” U.S.Code Cong. & Admin. News, p. 2784 (87th Cong., 2d Sess. 1962). At most that would go only so far as requiring HEW to conduct a new hearing, but realistically that is not what plaintiff wants.3
In the course of rejecting a contention by the federal defendants that the complaint sought a judgment against the United States for more than $10,000 and thus was within the exclusive jurisdiction of the Court of Claims, 28 U.S.C. §§ 1346(a)(2) and 1491, on the ground that “The ‘basic claim’ in the instant case is not ‘for money due or ultimately to become due from the United States’, but rather for control over the administration of funds already earmarked for a specific program,” the district court rather casually advanced the general federal • question statute, 28 U.S.C. § 1331, as a third possible basis for district court jurisdiction. The very argument relied on to defeat the contention as to exclusive jurisdiction of the Court of Claims, namely, that the claim was not for the $76,750 which otherwise would have been added to NCEOC’s grant of $1,019,650 for the year beginning August 1, 1974 but for the right to *408control the spending of the money, likewise prevents satisfaction of the requirement of § 1331 that the “matter in controversy” must exceed the sum or value of $10,000, exclusive of interest and costs — an allegation which NCEOC had never made, doubtless since it could not do so in good faith.
It is fundamental that in suits for equitable or declaratory relief “the jurisdictional amount is to be tested by the value of the object to be gained by the complainant.” Glenwood Light & Water Co. v. Mutual Light, Heat & Power Co., 239 U.S. 121, 125, 36 S.Ct. 30, 60 L.Ed. 174 (1915). The object NCEOC here sought to gain was the right to spend an annual grant of $1,096,400 rather than one of $1,019,650. Since the grant was required to be disbursed for public purposes, it is hard to see what economic loss NCEOC can suffer from the reduction. KVOS, Inc. v. Associated Press, 299 U.S. 269, 278-79, 57 S.Ct. 197, 81 L.Ed. 183 (1936), is very much on point.4 See also McNutt v. General Motors Acceptance Corp., 298 U.S. 178, 189, 56 S.Ct. 780, 80 L.Ed. 1135 (1936); S. S. Kresge Co. v. Amsler, 99 F.2d 503 (8 Cir. 1938), cert. denied, 306 U.S. 641, 59 S.Ct. 582, 83 L.Ed. 1041 (1939); Kheel v. Port of New York Authority, 457 F.2d 46 (2 Cir. 1972).5 Insofar as the alleged injury to NCEOC consists of a loss of prestige or political power not susceptible of monetary valuation, such items may not be taken into account in determining the qualification for jurisdictional amount. See Kiernan v. Lindsay, 334 F.Supp. 588, 593-94 (S.D.N.Y.1971) (three-judge court).
It is true that many have advocated abolition of the jurisdictional amount requirement in suits against federal officers. See Wechsler, Federal Jurisdiction and the Revision of the Judicial Code, 13 Law & Contemp.Prob. 216, 220 (1948); ALI, Study of the Division of Jurisdiction between State and Federal Courts § 1311 and pp. 172 — 76 (1968) (original jurisdiction in all federal question cases); 1 Recommendations and Reports of the Administrative Conference of the United States 169 (1970); Friendly, Federal Jurisdiction: A General View 121-22 (1973). But we must take the statutes as they are and, in the case of a suit like this one, the jurisdictional amount requirement may serve a purpose that I at least had not perceived.6
I would vacate the judgment of the district court with instructions to dismiss the complaint for want of jurisdiction.

. While we were told at argument, in answer to a question from the bench, that counsel for the agencies in this case were not charging for their services, the action obviously entails governmental expenses of other sorts which, in the long run, decrease the total available for welfare purposes. And counsel in the next case may not be so generous. Indeed if HEW’s decision is reviewable, why should they be?


. For an illustration how burdensome litigation of this sort can be, see the opinion of 13 printed pages in Gaines v. Martinez, 353 F.Supp. 780 (N.D.Texas 1972).


. The three cases cited by the majority do not support its conclusion. In Frost v. Weinberger, 515 F.2d 57 (2 Cir. 1975), the sole issue was the right to a trial-type prereduction hearing; obviously the class of all legitimate children of deceased pensioners was not seeking a declaration that there could be no such thing as a genuine illegitimate child of a pensioner. Leonhard v. Mitchell, 473 F.2d 709 (2 Cir.), cert. denied, 412 U.S. 949, 93 S.Ct. 3011, 37 L.Ed.2d 1002 (1973), involved a demand for information; the defendants either had a duty to disclose this or they did not. State Highway Comm’n v. Volpe, 479 F.2d 1099 (8 Cir. 1973), is even wider of the mark; while § 1361 was urged by plaintiffs as a jurisdictional basis for that suit, the court declined to rely on that section, holding instead that jurisdiction would be grounded in the general federal question statute, 28 U.S.C. § 1331(a), (the required jurisdictional amount having been satisfied), even though this section was not pleaded. 479 F.2d at 1104-06.


. It is true that in KVOS the defendant “traversed” the plaintiffs allegation of jurisdictional amount. But the defendants here could not have been expected to “traverse” an allegation that plaintiff had never made — especially when plaintiff was relying on jurisdictional statutes that required no amount in controversy and was actually disclaiming that more than $10,000 was at issue.


. Contrast Gonzalez v. Freeman, supra, 334 F.2d at 573, where the complaint of a debarred contractor alleged that profits on the lost business exceeded $100,000.


. There is probably little need to fear that a holding of lack of federal jurisdiction would throw cases like these into the state courts. See Hart & Wechsler, supra, Note on Tarble’s Case and State Court Proceedings against Federal Officials, 427-31; 1 Moore, Federal Practice jl 0.6[5](2d ed. 1964). If lack of state jurisdiction has the result that the plaintiff here would have no remedy, that, in the present limited context, means only that the combination of failure to meet the federal jurisdictional amount requirement and lack of state power has the happy consequence of accomplishing indirectly what would be better produced by holding that HEW’s action was not subject to judicial review.